DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 2 and 7 are objected to because of the following informalities:  
In Claim 1, line 10, the phrase “the cover element” should be changed to – the transparent cover element --. 
In Claim 1, line 12, the phrase “the cover element” should be changed to – the transparent cover element --. 
In Claim 1, line 14, the phrase “the cover element” should be changed to – the transparent cover element --. 
In Claim 1, line 18, the phrase “the coupling-in region (4.1)” should be changed to – the coupling-in region --.
In Claim 1, lines 18 and 19, the phrase “at least one toroidal exit surface or in the special form of a cylindrical surface” should be changed to – at least one toroidal exit surface in the special form of a cylindrical surface in the coupling-in region--.
In Claim 1, line 26, the phrase “the scanning mirror (2)” should be changed to – the scanning mirror --.
In Claim 2, line 2, the phrase “the cover element” should be changed to – the transparent cover element --. 
In Claim 2, line 3, the phrase “the cover element” should be changed to – the transparent cover element --. 
In Claim 7, line 2, the phrase “the cover element” should be changed to – the transparent cover element --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, lines 3-7, the phrases “either a single laser diode or at least two laser diodes serving to emit at least one laser beam with a beam axis and with different angles of radiation along a fast axis (fa) and a slow axis (sa), the at least two laser diodes being arranged side by side in the direction of their slow axis (sa), forming a row, the beam axes are parallel to each other” and “ a respective first mirror surface assigned to the at least two laser diodes for deflecting the at least two laser beams to the center (MP)” are unclear or undefined. If with a single laser diode, how a single laser diode emits one laser beam with a beam axis and with different angles of radiation along a fast axis (fa) and a slow axis (sa), and how the single laser diode being arranged side by side in the direction of their slow axis (sa), forming a row, the beam axes are parallel to each other, and how a single laser diode deflecting the at least two laser beams to the center (MP).
                                                      Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/640,667 (Schaller et al) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-9 of the instant application are encompassed by claims 1-10 of copending Application No. 16/640,667 (Schaller et al).
Instant Application No. 16/640,704 (Claim 1)
copending Application No. 16/640,667 (Claims 1-10)
           A transmitting device comprising:
          a housing with a transparent cover element;
          either a single laser diode or at least two laser diodes serving to emit at least one laser beam with a beam axis and with different angles of radiation along  fast axis (fa) and along a slow axis (sa), the at least two laser diodes being arranged side by side in the direction of their slow axis (sa), forming a row, and the beam axes being parallel to each other; 
          A transmitting device comprising:
          a housing with a transparent cover element (i.e., see Claim 1 of copending Application No. 16/640,667);
          an emitting device serving to emit at least one laser beam directed at the cover element  in such a way that the at least one laser beam impinges on the center (MP) after passing through the cover element within a coupling-in region, and the at least one laser beam passes through the cover element again within a coupling-out region after being reflected at scanning mirror (i.e., see Claim 1 of copending Application No. 16/640,667);
        with a beam axis and with different angles of radiation along  fast axis (fa) and along a slow axis (sa), the at least two laser diodes being arranged side by side in the direction of their slow axis (sa), forming a row, and the beam axes being parallel to each other (i.e., see Claims 1 and 5-9 of copending Application No. 16/640,667); and
        a scanning mirror capable of being deflected about its center (MP) and  arranged inside the housing, wherein the beam axis of the at least one laser beam is directed at the cover element in such a way that the at least one laser beam impinges on the center (MP) after the at least one laser beam  passes through the cover element  within a coupling-in region, and the at least one laser beam passes through the cover element again within a coupling-out region after be deflected at the scanning mirror, the cover element having a toroidal entrance surface in a form of a cylindrical surface in the coupling-in region, and at least one toroidal exit surface in the special form of a cylindrical surface in the coupling-in region;
        a scanning mirror capable of being deflected about its center (MP) and  arranged inside the housing, wherein the beam axis of the at least one laser beam is directed at the cover element in such a way that the at least one laser beam impinges on the center (MP) after the at least one laser beam  passes through the cover element  within a coupling-in region, and the at least one laser beam passes through the cover element again within a coupling-out region after be deflected at the scanning mirror, the cover element having a toroidal entrance surface in a form of a cylindrical surface in the coupling-in region, and at least one toroidal exit surface in the special form of a cylindrical surface in the coupling-in region (i.e., see Claims 1 and 5-9 of copending Application No. 16/640,667);
           a respective first mirror surface assigned to the at least two laser diodes for deflecting the at least two laser beams  to the center (MP), and
           a deflecting element assigned to the at least two laser diodes for deflecting the at least two laser beams  to the center (MP) (i.e., see Claims 1 and 5-9 of copending Application No. 16/640,667), and
 the transparent cover element being formed in the coupling-out region  by a section of a monocentric hemispherical shell (HK) with a center of curvature (K)  wherein the transparent cover element is arranged to cover the scanning mirror in such a way that the center of curvature (K) and the center (MP) of the scanning mirror coincide.


the transparent cover element being formed in the coupling-out region  by a section of a monocentric hemispherical shell (HK) with a center of curvature (K)  wherein the transparent cover element is arranged to cover the scanning mirror in such a way that the center of curvature (K) and the center (MP) of the scanning mirror coincide (i.e., see Claims 1 and 5-9 of copending Application No. 16/640,667).





Regarding claim 2, as similarly described above, Schaller et al discloses wherein the cover element is formed by a shell  and an optical block  integrated into it or adjacent to it, wherein the section of the monocentric hemispherical shell (HK) is formed on the shell  and the toroidal entrance surface, the at least one first mirror surface and the at least one toroidal exit surface are formed on the optical block (i.e., see Claims 1-10 of copending Application No. 16/640,667).
Regarding claim 3, as similarly described above, Schaller et al discloses wherein the shell constitutes a part of the monocentric hemispherical shell (HK) (i.e., see Claims 1-10 of copending Application No. 16/640,667).
Regarding claim 4, as similarly described above, Schaller et al discloses wherein the transmitting device contains at least two laser diodes  and the first mirror surfaces  are planar surfaces inclined to each other, so that the at least two laser beams  are deflected at different angles (i.e., see Claims 1-10 of copending Application No. 16/640,667).
Regarding claim 5, as similarly described above, Schaller et al discloses wherein the transmitting device contains at least two laser diodes and exactly one first mirror surface is present, which represents a parabolic surface (PS), so that the at least two laser beams are deflected at different angles (i.e., see Claims 1-10 of copending Application No. 16/640,667).
Regarding claim 6, as similarly described above, Schaller et al discloses wherein the optical block has a second mirror surface by which the at least two laser beams are folded (i.e., see Claims 1-10 of copending Application No. 16/640,667)
Regarding claim 7, as similarly described above, Schaller et al discloses wherein the cover element is manufactured monolithically (i.e., see Claims 1-10 of copending Application No. 16/640,667).
Regarding claim 8, as similarly described above, Schaller et al discloses wherein only one laser diode is present and a first mirror surface for deflecting the laser beam  to the center (MP) of the scanning mirror  is assigned to this one laser diode (i.e., see Claims 1-10 of copending Application No. 16/640,667).
Regarding claim 9, as similarly described above, Schaller et al discloses wherein the optical block has a second mirror surface for folding the at least two laser beams (i.e., see Claims 1-10 of copending Application No. 16/640,667).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
7.	Claims 1-9 are allowed (if overcome the double patenting above, the 112 rejection above, and the objection above). 

8.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-9, as it is understood in view of the above 112 problem, are allowable because Geiger et al (US Patent No. 9,618,622), Eichenholz et al (Pub. No.: US 2017/0299721), and Pennecot et al (US Patent No. 8,836,922), takes alone or in combination, fails to teach wherein the at least two laser diodes being arranged side by side in the direction of their slow axis (sa), forming a row, and the beam axes being parallel to each other, a scanning mirror capable of being  deflected about its center (MP) and  arranged inside the housing, wherein the beam axis of the at least one laser beam is directed at the transparent cover element  in such a way that the at least one laser beam impinges on the center (MP), after the at least one laser beam through the transparent cover element within a coupling-in region, and that the at least one laser beam passes through the transparent cover element again within a coupling-out region after being reflected at the scanning mirror, the transparent cover element having a toroidal entrance surface in a form of a cylindrical surface in the coupling-in region, and at least one toroidal exit in the special form of a cylindrical surface in the coupling-in region; a respective first mirror surface assigned to the at least two laser diodes for deflecting the at least two laser beams to the center (MP); and the transparent cover element being formed in the coupling-out region by a section of a monocentric hemispherical shell (HK) with a center of curvature (K) wherein the transparent cover element is arranged to cover the scanning mirror in such a way that the center of curvature (K) and the center (MP) of the scanning mirror coincide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                 Conclusion
9.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Geiger et al (US Patent No. 9,618,622) discloses optical object detection device having a MEMS and motor vehicle having such a detection device.
Eichenholz et al (Pub. No.: US 2017/0299721) discloses lidar system.
Pennecot et al (US Patent No. 8,836,922) discloses devices and methods for a rotating lidar platform with a shared transmit/receive path.

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636